Citation Nr: 1207608	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in White River Junction, Vermont


THE ISSUES

1.  Service connection for carpal tunnel syndrome, right wrist.

2.  Service connection for carpal tunnel syndrome, left wrist.

3.  Service connection for a left knee disorder.

4.  Whether new and material evidence was received to reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence was received to reopen a claim for service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newington, Connecticut.  The case comes to the Board from the RO in White River Junction, Vermont.

The issues of entitlement to service connection for carpal tunnel syndrome of the bilateral wrists, a left knee disorder, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disorder was previously denied in a rating decision that was dated in January 2004.  The Veteran was notified of this decision and her appellate rights, but she did not perfect a timely appeal from this decision.

2.  The evidence received since the January 2004 rating decision regarding the back relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.

3.  The Veteran's claim for service connection for a right knee disorder was previously denied in a rating decision that was dated in January 2004.  The Veteran was notified of this decision and her appellate rights, but she did not perfect a timely appeal from this decision.

4.  The evidence received since the January 2004 rating decision regarding the right knee does not relate to an unestablished fact regarding the claim for a right knee disorder.  


CONCLUSIONS OF LAW

1. The RO's rating decision in January 2004 which denied service connection for a low back disorder and a right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been received to reopen the claim of service connection for a back disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a VCAA letter in May 2007, prior to the rating decision that is appealed herein.  The letter informed her that her claims for service connection for a low back disorder and for a right knee disorder had previously been denied because while treatment was shown in service there was no evidence of a current disability, and explained the new and material evidence standard applicable to reopening her claims.  The letter also explained what the evidence needed to show in order to substantiate a claim for service connection for a claimed disability as well as explained how VA assigns ratings and effective dates for service connected disabilities.  The May 2007 letter also explained how VA would help her with developing evidence in support of her claims.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records and Tricare records as well as VA treatment records.  A VA examination of the Veteran's right knee was not provided because her claim was not reopened.  Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  The necessity for examinations for the Veteran's other claims are discussed in the remand portion of this decision.

Documents consisting of additional VA treatment records were associated with the claims file after the statement of the case was issued in August 2008 and no waiver of initial RO consideration was received.  However, these treatment records did not reference the Veteran's right knee at all.  They primarily dealt with the Veteran's left knee problems.  Since the documents received by VA after the SOC are irrelevant to the Veteran's application to reopen her claim for service connection for a right knee disorder, there is no prejudice in deciding that issue at this time. 

For these reasons, the Board finds that VA has satisfied its obligations pursuant to the VCAA in this case.

New and Material Evidence

In a January 2004 rating decision, the RO denied service connection for the Veteran's claimed low back and right knee disorders because while there was treatment for these problems in service, no current disability was shown on the Veteran's separation examination.  The evidence considered at that time included the Veteran's service treatment records, including her separation examination.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  

The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With regard to the Veteran's back, additional evidence received after the January 2004 decision consisted primarily of  Tricare treatment records.  Treatment records from 2006 show that the Veteran was diagnosed with back strain after a motor vehicle accident.  While the reference to a motor vehicle accident may suggest that the Veteran's back strain was due to an interceding cause, this is a medical determination that the Board is not qualified to make.  The treatment records documenting back strain provide the missing element that caused the Veteran's claim to be denied in January 2004.  The evidence received since the January 2004 rating decision regarding the back relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.  Thus, this evidence, which was not of record at the time of the prior examination, is sufficient to warrant reopening of the Veteran's claim.

However, regarding the Veteran's claimed right knee disorder, the only evidence received since the January 2004 RO decision consisted of post-service treatment records.  None of these contain any diagnosis or treatment pertaining to the right knee.  The Veteran did not offer any statements about a current right knee disorder or right knee pain.  There is still no evidence that the Veteran currently has any kind of problem with her right knee.  The evidence received since the January 2004 rating decision regarding the right knee does not relate to an unestablished fact regarding the claim for a right knee disorder.  New and material evidence has not been received to reopen the claim of service connection for a right knee disorder.  


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a low back disorder is reopened, the appeal is allowed to this extent.

No new and material evidence having been received, the Veteran's claim for service connection for a right knee disorder is not reopened.


REMAND

The Veteran's service treatment records show complaints of back pain between August 2000 and November 2001.  As discussed above, there is evidence of the presence of a current back disorder.  The Veteran's claim for service connection for a back disorder, having been reopened, needs to be developed in the first instance by the RO, including affording the Veteran a VA examination of her back to determine whether there is a relationship between a current back disorder and the complaints in service.  

With regard to the Veteran's left knee, service treatment records reflect complaints of bilateral knee pain, right worse than left.  Current Tricare and VA treatment records show numerous complaints of pain in the left leg and a diagnosis of tendonitis.  The Veteran should be afforded a VA examination in order to determine the etiology of her current left knee pain.  Additionally, it is noted that the Veteran submitted additional documentation pertaining to her left knee after the issuance of the statement of the case and she did not provide a waiver of RO consideration of this evidence.

With regard to the Veteran's wrists, service treatment records reflect complaints of pain in the right and left wrists, at different times.  No diagnosis of the left wrist pain was given.  With regard to the right wrist, diagnoses considered included tendonitis and early carpal tunnel syndrome, although a final diagnosis was not reached.  Tricare treatment records show treatment for left wrist pain after a post-service fall and possible early ganglion formation on the front wrist.  These records also show a diagnosis of carpal tunnel syndrome, although it is unclear whether this diagnosis applies only to the Veteran's left wrist or to both her wrists.  A past history of carpal tunnel syndrome is noted.  Given the complaints of wrist pain in service, and the consideration then given to the possibility of carpal tunnel syndrome in the right wrist, the Veteran should be afforded a VA examination to determine the etiology of the Veteran's bilateral wrist problems.  The effect of the interceding trauma from the fall is a factor for the VA examiner to consider, but does not obviate the need for a VA examination given the complaints in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct all necessary development of the Veteran's claim for service connection for a back disorder, including provision of a VA examination of the Veteran's back.  The examiner, who must review the claims file in conjunction with examination, should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a current back disorder that was caused or aggravated by her military service.  A complete rationale for the opinion provided should be set forth.  This should include a discussion of the effects of the post-service motor vehicle accident that took place in or around October 2006 in which the Veteran injured her back.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  The Veteran should be afforded a VA examination of her left knee and leg.  The examiner must review the claims file in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran has a left knee or leg disorder that was caused or aggravated by her military service.  The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

3.  The Veteran should be afforded a VA examination of her wrists.  The examiner must review the claims file in conjunction with the examination.  The examiner should provide opinions as to whether the Veteran has carpal tunnel syndrome or another disorder of the wrists.  If a wrist disorder is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's wrist disorder was caused or aggravated by her military service.  A complete rationale for the examiner's opinion should be set forth in the report of examination.  This should include a discussion of the effects of the April 2005 post-service fall in which the Veteran injured her left wrist.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated, with consideration of all evidence associated with the claims file after the issuance of the August 2008 SOC.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


